On April 12, 2005, this court granted relator’s motion for an interim cease and desist order and remanded this matter to the Board on the Unauthorized Practice of Law for further consideration. On April 18, 2005, respondents filed a motion to clarify, dissolve, modify and/or stay the court’s April 12, 2005, order. Relator filed a memo opposing the motion to clarify on April 28, 2005. Upon consideration thereof,
IT IS ORDERED by the court that respondents’ motion be, and hereby is, denied.
O’Donnell, J., dissents.